Citation Nr: 1102323	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran was scheduled for a Board hearing in September 2010; 
however, he failed to report to that hearing.  Thus, his request 
for a Board hearing is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court of Appeals for Veterans Claims (Court) held, inter 
alia, that once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied, and VA must consider whether the 
claimant is entitled to a total disability rating for 
compensation on the basis of individual unemployability (TDIU) 
rating.  See Rice v. Shinseki, 22 Veteran. App. 447, 451 (2009).  
In this case, the evidence reflects that the Veteran is retired 
and he has not claimed that he is not working due to his service-
connected lumbar spine disability.  Accordingly, the issue of 
TDIU will not be addressed in the instant decision.

The issue of entitlement to service connection for a 
cervical spine disability, to include as secondary to 
degenerative disc disease of the lumbar spine, has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since the July 30, 2004, date of service connection, the 
Veteran's degenerative disc disease of the lumbar spine has not 
been manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  It is acknowledged that VA medical records 
reflect that the Veteran is receiving private medical care for 
his low back; however, as will be discussed below, all pertinent 
private medical records have been associated with the claims 
file.

An August 2004 letter asked the Veteran to notify VA of any other 
evidence or information that might support his claim.  Throughout 
the course of appeal, he has identified and submitted records, 
including private medical records, pertinent to his appeal.  
Although VA medical records reflect that he is receiving private 
medical care for his low back, VA does not have specific 
information as to dates of treatment and does not have 
authorization to obtain such records on his behalf.  In this 
regard, the duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Accordingly, all reasonable efforts 
have been undertaken by VA with respect to the instant appeal, 
and no further development is required under these circumstances.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 
126, the Court noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See id.

The Veteran's degenerative disc disease of the lumbar spine is 
rated as 40 percent under Diagnostic Code 5242, 38 C.F.R. § 4.71a 
(2010).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following evaluations are assignable with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease:  

40 percent for unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire thoracolumbar 
spine; and 

100 percent for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a 
(2010).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an 
initial rating in excess of 40 percent is not warranted for the 
Veteran's degenerative disc disease of the lumbar spine.

A June 2004 letter from a private physician reflects that the 
Veteran has a chronic back problem that has required surgery and 
ongoing medication and care.

May 2006 lay statements reflect a decline in the Veteran's 
mobility and an inability to stand for long periods of time due 
to back discomfort.

A May 2008 VA examination report reflects complaints of constant 
low back pain, worse with standing, walking, and changes in the 
weather.  The Veteran reported that his disability limits how 
long he can stand, sit, and walk but he denied problems with 
repetitive use or any incapacitating episodes or flare-ups.  He 
also stated that he was seeing pain management doctors and 
receives injections in his back, with little relief.

Objectively, the Veteran was in a flexed position and used a 
rolling walker and straight cane.  Examination revealed forward 
flexion to 30 degrees, extension to 0 degrees, right and left 
lateral flexion to 10 degrees, right lateral rotation to 15 
degrees, and left lateral rotation to 10 degrees, all with pain.  
After repetitive range of motion, there was no additional loss of 
joint function due to pain, fatigue, or lack of coordination.  
Deep tendon reflexes were even at 2/4.  Muscle tone was normal.  
Motor strength was 5/5 in the lower extremities.  Sensation was 
grossly intact to light touch.  Straight leg raise test was 
negative.  X-rays showed scoliosis, severe degenerative changes, 
and osteopenia but no fracture.  The examiner provided diagnoses 
of lumbar degenerative disc disease and lumbar spinal stenosis.  

A September 2008 VA treatment note reflects complaints of chronic 
low back pain and stiffness and a diagnosis of chronic low back 
pain with abnormal posture/gait.

A lay statement received in October 2008 reflects that the 
Veteran has difficulty walking and that he walks with a cane.

An October 2009 VA treatment note reflects complaints of constant 
low back pain and that he was taking multiple pain medications as 
well as receiving injections every five weeks.

Given the above, the Board finds that although the Veteran's 
degenerative disc disease of the lumbar spine has been manifested 
by limitation of motion and a flexed posture, it has not been 
manifested by unfavorable ankylosis of the entire thoracolumbar 
spine.  Except for extension, the Veteran was able to move his 
back throughout all ranges of motion during the VA examination.  
The Board notes that the record shows no additional loss of 
function with repetition such as to justify a higher evaluation 
based on DeLuca principles.  In this regard, the Board notes that 
range of motion remained the same with repetitive range of motion 
during the VA examination.  Thus, despite the Veteran's 
complaints of constant low back pain and his flexed posture, 
because he retains some range of motion, his disability does not 
more nearly approximate unfavorable ankylosis of the 
thoracolumbar spine.  Accordingly, an initial rating in excess of 
40 percent is not warranted.

It is also noted that, to the extent applicable, Diagnostic Code 
5243 for intervertebral disc syndrome cannot afford a higher 
evaluation here.  Indeed, to achieve the next-higher 60 percent 
rating under that code section, the evidence must demonstrate 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) to that code section 
defines an incapacitating episode as one requiring bed rest 
prescribed by a physician and treatment by a physician.  

Here, the Veteran has not alleged that he was prescribed bed rest 
for his spine disability.  Thus, the requirements for a 60 
percent evaluation have not been approximated.

Finally, per note (1) to the general rating formula for diseases 
and injuries of the spine, the Board has considered whether 
assignment of a separate evaluation for neurologic manifestations 
of a back disability is appropriate here.  

Here, the Board notes that a November 1998 EMG (electromyogram) 
and nerve conduction report reflects mild bilateral L5-S1 
radiculopathy, and an October 2003 EMG and nerve conduction 
report reflects right L5-S1 radiculopathy.  However, the reports 
were completed prior to the date of service connection and are 
thus less probative of the Veteran's current condition.  Further, 
both reports recommended clinical correlation, and the May 2008 
VA examination found grossly normal neurologic function and 
normal motor function of the lower extremities.  Similarly, 
although a June 2006 letter from a private physician reflects 
that the Veteran suffers from lumbar radiculopathy, the Board 
reiterates that clinical evaluation during the May 2008 VA 
examination revealed normal neurologic and motor function.  Thus, 
the Board finds that separate evaluations for neurologic 
manifestations of the Veteran's low back disability are not 
appropriate here, given the absence of objective findings of 
neurologic impairment within the appeal period.  Indeed, it is 
noted that the complaints raised at the May 2008 VA examination 
were limited to orthopedic problems, with no mention of any 
neurologic deficit.  The Veteran's statements in support of his 
claim were also silent as to neurologic deficit.

In sum, there is no support for a higher rating here.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


